             Case 1:15-cv-00445-EGB Document 56 Filed 09/19/19 Page 1 of 2



                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              (Electronically Filed September 19, 2019)


                                                      )
BOTTOM LINE, INC.,                                    )
                                                      )
                 Plaintiff,                           )   Case No. 15-445 L
                                                      )
        v.                                            )   Hon. Eric G. Bruggink
                                                      )
THE UNITED STATES OF AMERICA,                         )
                                                      )
                 Defendant.                           )
                                                      )



                                    JOINT STATUS REPORT
       Pursuant to this Court’s July 2, 2019, order (ECF No. 55), the parties submit this joint

status report. While the parties are aware of the procedural posture of this case, they believe that

an effort to get down to the brass tacks of settlement possibilities over the following month

would benefit both parties.

       Because the parties continue to make progress in this case, they request that the stay of

this case be continued and that the parties be ordered to file a further joint status report by no

later than Monday, October 21, 2019. During this time, the parties plan to revisit settlement

discussion.




                                                  1
        Case 1:15-cv-00445-EGB Document 56 Filed 09/19/19 Page 2 of 2

      Respectfully submitted this 19th day of September, 2019,

MOFFIT & PHILLIPS, PLLC                          LAWRENCE VANDYKE
                                                 Deputy Assistant Attorney General
By /s/ Brandon K. Moffitt                        Environment & Natural Resources Division
BRANDON K. MOFFITT
Moffitt & Phillips, PLLC                         By /s/ Christopher M. Chellis
204 Executive Ct., Suite 100                     CHRISTOPHER M. CHELLIS
Little Rock, Arkansas 72205                      United States Department of Justice
Telephone: 501-255-7406                          Environment & Natural Resources Division
Facsimile: 866.460.5744                          Natural Resources Section
bmoffitt@moffittandphillips.com                  P.O. Box 7611
                                                 Washington, D.C. 20044-7611
Counsel for Plaintiff                            Telephone: 202-305-0245
                                                 Facsimile: 202-305-0506
                                                 E-mail: christopher.chellis@usdoj.gov

                                                WILLIAM J. SHAPIRO
                                                U.S. Department of Justice
                                                Environment & Natural Resources Division
                                                Natural Resources Section
                                                501 I Street, Suite 9-700
                                                Sacramento, CA 95814
                                                Telephone: 916-930-2207
                                                Facsimile: 916-930-2210
                                                Email: william.shapiro@usdoj.gov

                                                Counsel for the United States




                                            2
